Exhibit 10.3

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of April 22, 2011 (this
“Agreement”), among PILGRIM’S PRIDE CORPORATION, a Delaware corporation (the
“Company”), TO-RICOS, LTD., a Bermuda company, TO-RICOS DISTRIBUTION, LTD., a
Bermuda company (collectively, the “Borrowers”), the various Subsidiaries (such
capitalized term and all other capitalized terms not defined herein shall have
the meanings provided for in Article I) of the Company parties hereto, the
various financial institutions parties hereto (collectively, the “Lenders”), and
COBANK, ACB, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
the Credit Agreement, dated as of December 28, 2009, as amended (the “Existing
Credit Agreement”), and the other Loan Documents;

WHEREAS, the Borrowers have requested that, as of the Effective Date, the
Existing Credit Agreement be amended as herein provided; and

WHEREAS, the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to make such amendments;

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Agreement shall have the following meanings:

“Administrative Agent” is defined in the preamble.

“Agreement” is defined in the preamble.

“Amended Credit Agreement” means the Existing Credit Agreement as amended by
this Agreement as of the Effective Date.

“Borrowers” is defined in the preamble.

“Company” is defined in the preamble.

 

1



--------------------------------------------------------------------------------

“Effective Date” is defined in Section 5.1.

“Existing Credit Agreement” is defined in the first recital.

“Lenders” is defined in the preamble.

SECTION 1.2 Other Definitions. Unless otherwise defined or the context otherwise
requires, terms used herein (including in the preamble and recitals hereto) have
the meanings provided for in the Existing Credit Agreement.

ARTICLE II

AMENDMENTS

Effective on (and subject to the occurrence of) the Effective Date, the Existing
Credit Agreement is amended as follows:

SECTION 2.1 Amendments to Section 1.01. The following new defined terms are
added in the appropriate alphabetical order to Section 1.01 of the Existing
Credit Agreement:

(i) “Amendment No. 2 Effective Date” means the “Effective Date” as defined in
Amendment No. 2 to Credit Agreement.

(ii) “Amendment No. 2 to Credit Agreement” means Amendment No. 2 to Credit
Agreement, dated as of April 22, 2011, among the parties thereto.

SECTION 2.2 Amendments to Section 2.05. The reference to “$50,000,000” in
clause (i) of Section 2.05(a) of the Existing Credit Agreement is hereby deleted
and replaced with “$100,000,000.”

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make the amendments provided for in Article
II, each Borrower hereby (a) represents and warrants that (i) each of the
representations and warranties of the Loan Parties contained in the Existing
Credit Agreement and in the other Loan Documents is true and correct in all
material respects on and as of the date hereof, except that such representations
and warranties (A) that relate solely to an earlier date shall be true and
correct in all material respects as of such earlier date and (B) shall be true
and correct in all respects to the extent they are qualified by a materiality
standard and (ii) no Default or Event of Default has occurred and is continuing;
and (b) agrees that the incorrectness in any respect of any representation and
warranty contained in the preceding clause (a) shall constitute an immediate
Event of Default. Without limiting the foregoing, each Borrower hereby
(x) ratifies and confirms all of the terms, covenants and conditions set forth
in the Loan Documents and hereby agrees that it remains unconditionally liable
to the Administrative Agent and the Lenders in accordance with the respective
terms, covenants and conditions set forth in the Loan Documents, and all the
Collateral thereto in favor of the Administrative Agent (for the benefit of the
Lender Parties) continues unimpaired and in full force and effect, and
(y) waives all defenses, claims, counterclaims, rights of recoupment or set-off
against any of its Obligations.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

ACKNOWLEDGMENT OF SUBSIDIARIES

By executing this Agreement, each Subsidiary of the Company that is a party
hereto hereby confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects, except that on and after the Effective Date each
reference therein to the Credit Agreement shall refer to the Existing Credit
Agreement after giving effect to this Agreement. Without limiting the foregoing,
each such Subsidiary waives all defenses, claims, counterclaims, rights of
recoupment or set-off with respect to any of such Subsidiary’s Obligations.

ARTICLE V

CONDITIONS TO EFFECTIVENESS; EXPIRATION

SECTION 5.1 Effective Date. This Agreement shall become effective on such date
(the “Effective Date”) when the conditions set forth in this Section have been
satisfied.

SECTION 5.1.1 Execution of Agreement. The Administrative Agent shall have
received counterparts of this Agreement duly executed and delivered on behalf of
the Borrowers, each of the Subsidiaries of the Company parties to the Existing
Credit Agreement, the Administrative Agent, the Swingline Lender and the
Required Lenders.

SECTION 5.1.2 Representations and Warranties. The representations and warranties
made by the Borrowers pursuant to Article III as of the Effective Date shall be
true and correct.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1 Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 6.2 Loan Document Pursuant to Amended Credit Agreement. This Agreement
is a Loan Document executed pursuant to the Amended Credit Agreement. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants and conditions contained in the Existing Credit Agreement and each
other Loan Document shall remain unamended or otherwise unmodified and in full
force and effect.

SECTION 6.3 Limitation of Amendments. The amendments set forth in Article II
shall be limited precisely as provided for herein and shall not be deemed to be
a waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Credit Agreement or of any term or provision of any
other Loan Document or of any transaction or further or future action on the
part of any Borrower or any other Loan Party which would require the consent of
any of the Lenders under the Existing Credit Agreement or any other Loan
Document.

 

3



--------------------------------------------------------------------------------

SECTION 6.4 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

SECTION 6.5 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 6.6 Further Assurances. The Borrowers shall execute and deliver, and
shall cause each other Loan Party to execute and deliver, from time to time in
favor of the Administrative Agent and the Lenders, such documents, agreements,
certificates and other instruments as shall be necessary or advisable to effect
the purposes of this Agreement.

SECTION 6.7 Costs and Expenses. The Borrowers agree to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of legal counsel for the Administrative Agent, that are incurred
in connection with the execution and delivery of this Agreement and the other
agreements and documents entered into in connection herewith.

SECTION 6.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

SECTION 6.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 6.10 Entire Agreement. This Agreement constitutes the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers hereunto duly authorized as of the day and year
first above written.

 

BORROWERS: PILGRIM’S PRIDE CORPORATION By  

/s/ Jana L. Owens

  Name: Jana L. Owens   Title: VP, Assistant Treasurer TO-RICOS, LTD. By  

/s/ Jana L. Owens

  Name: Jana L. Owens   Title: VP, Assistant Treasurer TO-RICOS DISTRIBUTION,
LTD. By  

/s/ Jana L. Owens

  Name: Jana L. Owens   Title: VP, Assistant Treasurer OTHER LOAN PARTIES:
PILGRIM’S PRIDE CORPORATION OF WEST VIRGINIA, INC. By  

/s/ Jana L. Owens

  Name: Jana L. Owens   Title: VP, Assistant Treasurer

 

5



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: COBANK, ACB, as Administrative Agent By  

/s/ James H. Matzat

  Name: James H. Matzat   Title: Vice President LENDERS: COBANK, ACB, as Lender
and as Swingline Lender By  

/s/ James H. Matzat

  Name: James H. Matzat   Title: Vice President COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH, as
Lender By  

/s/ Michalene Donegan

  Name: Michalene Donegan   Title: Executive Director By  

/s/ Brett Delfino

  Name: Brett Delfino   Title: Executive Director BANK OF MONTREAL, as Lender By
 

/s/ Philip Langheim

  Name: Philip Langheim   Title: Managing Director

 

6



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By  

/s/ Nicole Conjares

  Name: Nicole Conjares   Title: AVP

MORGAN STANLEY SENIOR FUNDING, INC.,

as Lender

By  

/s/ Agata Marczak

  Name: Agata Marczak   Title: Vice President

AGRILAND, FARM CREDIT SERVICES ACA,

as Lender

By  

/s/ John Holland

  Name: John Holland   Title: Chief Credit Officer ING CAPITAL LLC, as Lender By
 

/s/ William B. Redmond

  Name: William B. Redmond   Title: Managing Director AMERICAN GENERAL LIFE
INSURANCE COMPANY, as Lender By:   AIG Asset Management (U.S.), LLC,   as
investment adviser By  

/s/ William H. Hasson

  Name: William H. Hasson   Title: Managing Director

 

7



--------------------------------------------------------------------------------

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK, as Lender By:
  AIG Asset Management (U.S.), LLC,   as investment adviser By  

/s/ William H. Hasson

  Name: William H. Hasson   Title: Managing Director WESTERN NATIONAL LIFE
INSURANCE COMPANY, as Lender By:   AIG Asset Management (U.S.), LLC,   as
investment adviser By  

/s/ William H. Hasson

  Name: William H. Hasson   Title: Managing Director THE VARIABLE ANNUITY LIFE
INSURANCE COMPANY, as Lender By:   AIG Asset Management (U.S.), LLC,   as
investment adviser By  

/s/ William H. Hasson

  Name: William H. Hasson   Title: Managing Director AMERICAN GENERAL LIFE
INSURANCE COMPANY, as Lender By  

/s/ William H. Hasson

  Name: William H. Hasson   Title: Managing Director MERIT LIFE INSURANCE
COMPANY, as Lender By  

/s/ Donald R. Breivogel, Jr.

  Name: Donald R. Breivogel, Jr.   Title: CFO

 

8



--------------------------------------------------------------------------------

METROPOLITAN LIFE INSURANCE COMPANY, as Lender By  

/s/ Barry L. Bogseth

  Name: Barry L. Bogseth   Title: Director TRANSAMERICA LIFE INSURANCE COMPANY,
as Lender By  

/s/ Stephen Noonan

  Name: Stephen Noonan   Title: Vice President U.S. BANK NATIONAL ASSOCIATION,
as Lender By  

/s/ Harry J. Brown

  Name: Harry J. Brown   Title: Vice President BANK OF AMERICA, N.A., as Lender
By  

/s/ W. Ashley Allen

  Name: W. Ashley Allen   Title: Sr. Vice President THE BANK OF NOVA SCOTIA, as
Lender By  

/s/ Michelle C. Phillips

  Name: Michelle C. Phillips   Title: Director

 

9



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By  

/s/ Dwayne Sharp

  Name: Dwayne Sharp   Title: Vice President FARM CREDIT EAST, ACA formerly
known as FIRST PIONEER FARM CREDIT, ACA, as Lender By  

/s/ Thomas W. Cosgrove

  Name: Thomas W. Cosgrove   Title: Vice President BANK OF THE WEST, as Lender
By  

/s/ Michael D. Hogg

  Name: Michael D. Hogg   Title: Vice President SOCIÉTÉ GENERALE, as Lender By  

/s/ Sebastien Ribatto

  Name: Sebastien Ribatto   Title: Managing Director

 

10